                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

TONY SERRANO,                                       )
                                                    )
                Petitioner,                         )
                                                    )           No. 13 C 6576
        v.                                          )
                                                    )           Judge Sara L. Ellis
TERI KENNEDY, Pontiac Correctional                  )
Center, 1                                           )
                                                    )
                Respondent.                         )

                                     OPINION AND ORDER

        Petitioner Tony Serrano, currently incarcerated at Pontiac Correctional Center, is serving

an 85-year sentence for first degree murder. Serrano has petitioned this Court for a writ of

habeas corpus under 28 U.S.C. § 2254. Serrano’s claim that the trial court did not properly

question prospective jurors as required by Illinois Supreme Court Rule 431(b) is not a cognizable

claim. Moreover, Serrano has procedurally defaulted both his claim that his trial counsel was

ineffective for failing to ensure that prospective jurors were questioned regarding gang bias and

that the trial court improperly denied defense counsel’s motion to withdraw. Finally, although

the Court reaches his ineffective assistance of counsel claim regarding suppressing his initial

statements to the police officer and prosecutor on the merits, Serrano has not shown that the state

court’s decisions on these issues were contrary to or an unreasonable application of clearly

established federal law. Thus, the Court denies Serrano’s petition.




1
 Teri Kennedy is presently the warden at Pontiac Correctional Center, where Serrano is incarcerated, and
so the Court substitutes her as the proper Respondent in this matter. See Rule 2(a) of the Rules
Governing Section 2254 Cases in the United States District Courts.
                                        BACKGROUND

        The Court will presume that the state court’s factual determinations are correct for the

purposes of habeas review, as Serrano has not pointed to clear and convincing evidence to the

contrary. See 28 U.S.C. § 2254(e)(1); Todd v. Schomig, 283 F.3d 842, 846 (7th Cir. 2002). The

Court thus adopts the state court’s recitation of the facts and begins by summarizing the facts

relevant to Serrano’s petition.

I.      Serrano’s Trial and Conviction

        On June 25, 2007, members of two rival gangs, the Imperial Gangsters and the Spanish

Cobras, gathered across the street from each other near Funston Park in Chicago. The gang

members shouted insults at each other. As the argument intensified, one of the gang members

pulled out a gun and began shooting. One of the bullets hit 13-year-old Shanna Gayden, a

passerby on her way with her cousin to buy a watermelon from a local vendor in the park. The

bullet killed her.

        According to the testimony of Chicago police officer Edwin Pagan, his investigation of

the scene indicated that Mwenda Murithi might have been present at the shooting. Pagan was

already familiar with Murithi from the area. While canvassing the neighborhood, Pagan found

Murithi half a block away from the park drinking an alcoholic beverage outside. Pagan placed

Murithi under arrest for drinking on a public way, and Murithi asked Pagan to “give [him] a

break” in exchange for some information about the shooting. Doc. 30-1, Ex. A at 4. Before

Pagan had time to respond or read Murithi his Miranda rights, Murithi informed Pagan that the

9mm gun used in the shooting was stored at 3503 West Dickens. Pagan advised Murithi of his

Miranda rights, and Murithi then told Pagan that an Imperial Gangster gang member named

Tony was the shooter. Murithi further stated that the shooter fired six rounds, leaving one in the



                                                 2
gun’s clip. According to Pagan, he already knew that the shooting involved six 9mm cartridge

casings based on his investigation of the shooting scene.

       Pagan testified that he then brought Murithi with him to 3503 West Dickens to look for

suspects. There, Pagan saw Serrano and a few other people on the back porch. Serrano

responded to the name Tony, and Pagan then arrested him. Murithi identified Serrano as the

shooter, and Pagan brought both men to the Area 5 police station.

       Chicago police detective John Valkner testified that, at the station, he questioned Serrano

for the first time at 1:30 a.m. on June 26. The interview lasted 15 minutes. Valkner read Serrano

his Miranda rights. Serrano then told Valkner that he was 19 years old and joined the Imperial

Gangsters three months ago. He had lived at 3503 West Dickens for the past eight months.

Valkner told Serrano that someone identified him as the shooter, and Serrano admitted that a

member of his gang told him to take a gun for Murithi to the street where the gang members

were arguing, which Serrano did. When he arrived, Murithi ordered him to shoot at the Spanish

Cobras. Serrano hesitated, and Murithi asked for the gun. Serrano then shot several shots at the

Cobras. Afterward, he ran back to his house, changed from the black, multi-colored crown shirt

that he had been wearing, and returned the gun to its hiding place. Valkner then requested

Serrano’s consent for the police to search his house, and Serrano signed the consent form. The

police recovered a black shirt with a multi-colored crown that Serrano described but did not

recover a gun.

       Assistant States Attorney Aaron Bond testified that he arrived at the police station to

question Serrano at 2:40 a.m. Upon arrival, he asked detectives to check if Gayden was still

alive. He did not learn of her condition before interviewing Serrano at 3:15 a.m., where Serrano

provided information consistent with the information he had already provided to Valkner. After



                                                3
the interview, just before 4:00 a.m., Valkner and Bond discovered that Gayden had died at

approximately 12:10 a.m. They videotaped remaining interviews with Serrano.

        The State charged Serrano and Murithi as co-defendants for Gayden’s murder. On

February 7, about two weeks before trial, Serrano’s counsel moved to withdraw from the case

because Serrano’s family had stopped paying his legal fees. The prosecution objected, arguing

that the case had already been moved to February to accommodate defense counsel and that it

had witnesses flying in from the Netherlands and other parts of the United States. The trial court

asked Serrano if he wanted to be represented by defense counsel, and he said yes. The trial court

also found out that Serrano’s family had already paid approximately $20,000 in fees. The trial

court denied the motion on the basis that the motion was too late and Serrano had already paid a

large sum of money for representation. Defense counsel objected, saying “I don’t think I could

be effective without the assistance . . .” but was cut off by the trial court. Doc. 30-1, Ex. A at

26–27. Defense counsel remained in the case.

        Although Serrano did not file any pretrial motions, Murithi filed motions to quash arrest,

suppress evidence, and suppress statements. The trial court denied all three motions. At trial, in

addition to testimony from Pagan, 2 Valkner, and Bond, several other witnesses testified

regarding Serrano and Murithi’s role in the shooting. Felix Jusino testified that he was a member

of the Imperial Gangsters at the time, and he ran into Murithi about 20 minutes before the

shooting. Murithi asked him to come with him because there were Spanish Cobras nearby.

Jusino declined, telling Murithi that he was busy helping his mother, and Murithi left. While at a

nearby store, Jusino heard people yelling “Cobra killer” outside. He went to see what was

happening and saw Murithi yelling “Cobra killer” and using hand signals “dropping the C,” a


2
 Some of the details from Pagan’s testimony came out in pretrial motions, but his testimony at trial was
substantially similar (albeit less detailed).
                                                    4
sign of disrespect. Doc. 30-1, Ex. A at 5. Jusino also saw Serrano behind Murithi. While

Murithi argued with the Spanish Cobras, Serrano went behind a car, stepped out from behind the

car, and began shooting at the Cobras. Afterward, he ran, and Jusino saw a pistol in Serrano’s

hand as he ran away.

       Jacoby Jones testified that he was walking near the park with his sister when he saw

Murithi flashing gang signs and yelling “Cobra killer” at some Spanish Cobra members across

the street. Jones heard Murithi say “bring the thumper,” which he understood to be slang for

gun, and so he picked up his sister and ran to his house. Doc. 30-1, Ex. A at 6. A few seconds

later, Jones heard six to eight gunshots. Jones identified Murithi in a photo array and a lineup.

       Roquelin Bustamante testified that he saw three black men, including Murithi, flashing

gang signs and shouting at four Hispanic men across the street from each other. Bustamante then

saw a Hispanic man step out from behind a car and pull out a gun from under his shirt. Murithi

waved at the man with the gun and told him to “wreck ‘em.” Doc. 30-1, Ex. A at 7. Bustamante

identified Murithi in a lineup but could not identify Serrano.

       Finally, 21-year-old Jonathan Lopez testified that he was also a member of the Imperial

Gangsters and knew Serrano through the gang. Lopez had been convicted of unlawful use of a

weapon and was on parole when he testified, and he declined to speak with defense counsel prior

to trial. According to Lopez, on June 22, 2007, Serrano brought Lopez into the basement of his

house and showed him a black 9mm semiautomatic gun. Then, around seven in the evening on

the day of the shooting, Serrano told Lopez on his back porch that he shot a little kid while

shooting at some Spanish Cobras. After this conversation, the police came and arrested Serrano.




                                                 5
          A jury found Serrano guilty of first degree murder and of discharging a firearm that

proximately caused Gayden’s death. The trial court sentenced Serrano to 60 years for murder

and a 25-year mandatory consecutive sentence for discharging the firearm.

II.       Direct Appeal

          With the assistance of counsel, Serrano appealed to the Illinois Appellate Court. He

raised ten claims in the appeal; those relevant for the purposes of this petition are: (1) that his

trial counsel was ineffective for failing to suppress his initial statements to Valkner and Bond on

the basis that they did not record the statements, the statements were made after Gayden died,

and Valkner and Bond should have known that Gayden had died, (2) that his trial counsel was

ineffective for failing to ensure that prospective jurors were questioned regarding possible gang

bias, (3) that the trial court erred when it denied defense counsel’s motion to withdraw and did

not question Serrano regarding the potential conflict of interest in counsel’s continued

representation, and (4) that the trial court erred when it did not question jurors as required by

Illinois Supreme Court Rule 431(b). On June 30, 2011, the Illinois Appellate Court affirmed

Serrano’s convictions. Serrano filed a motion to reconsider, which the Illinois Appellate Court

denied.

          Serrano then filed a petition for leave to appeal (“PLA”) with the Illinois Supreme Court.

In the PLA, Serrano argued that his trial counsel was ineffective for failing to suppress his initial

statements and that the trial court erred by failing to inform and question jurors as required by

Rule 431(b). Serrano also raised other claims not at issue in this petition. The Illinois Supreme

Court denied the PLA on September 26, 2012. Serrano did not file a postconviction appeal or

other collateral attack on his conviction in state court.




                                                   6
                                      LEGAL STANDARD

       A habeas petitioner is entitled to a writ of habeas corpus if the challenged state court

decision is either “contrary to” or “an unreasonable application of” clearly established federal

law as determined by the United States Supreme Court or if the state court decision “was based

on an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(1)–(2). A state court decision is “contrary to” clearly

established federal law “if the state court arrives at a conclusion opposite to that reached by [the

Supreme] Court on a question of law” or “if the state court confronts facts that are materially

indistinguishable from a relevant Supreme Court precedent and arrives at a result opposite to [the

Court].” Williams v. Taylor, 529 U.S. 362, 404–05, 120 S. Ct. 1495, 146 L. Ed 2d 389 (2000).

An “unreasonable application” of federal law occurs if the state court correctly identified the

legal rule but unreasonably applied the controlling law to the facts of the case. See id. at 407.

Whether a state court’s application of Supreme Court precedent is unreasonable is judged by an

objective standard. Id. at 409; Winston v. Boatwright, 649 F.3d 618, 624 (7th Cir. 2011).

                                            ANALYSIS

       Serrano asserts four grounds for relief: (1) that trial counsel was ineffective for failing to

move to suppress the initial statements he made to the government; (2) that trial counsel was

ineffective for failing to ensure that prospective jurors were questioned regarding possible gang

bias; (3) that the trial court erred when it denied trial counsel’s motion to withdraw and did not

adequately question Serrano regarding potential conflict of interest in trial counsel continuing to

represent him; and (4) that the trial court erred when it did not question jurors as required by

Illinois Supreme Court Rule 431(b). Respondent argues that claim 4 is not cognizable on federal




                                                  7
habeas review and that Serrano procedurally defaulted it along with claims 2 and 3, and that the

state court adjudicated claim 1 on the merits.

I.      Cognizability (Claim 4)

        Serrano’s fourth claim is that the trial court erred when it did not ask the potential jurors

if they understood and accepted the four principles articulated in People v. Zehr, 469 N.E.2d

1062, 1064, 103 Ill.2d 472, 83 Ill. Dec. 128 (1984), in violation of Illinois Supreme Court Rule

431(b). Respondent argues that (1) the claim is not cognizable, and (2) Serrano procedurally

defaulted this claim because the state court’s decision on that claim rests on an independent and

adequate state ground.

        “The remedial power of a federal habeas court is limited to violations of the petitioner’s

federal rights, so only if a state court’s errors have deprived the petitioner of a right under federal

law can the federal court intervene.” Perruquet v. Briley, 390 F.3d 505, 511 (7th Cir. 2004).

“To say that a petitioner’s claim is not cognizable on habeas review is thus another way of

saying that his claim ‘presents no federal issue at all.’” Id. (citation omitted). Here, Serrano’s

claim that the trial court violated Illinois Supreme Court Rule 431(b) does not entitle him to

federal habeas review. “Federal law does not require that prospective jurors be affirmatively

asked if they agree with the Zehr principles—a point noted by the many federal judges in this

circuit who have rejected claims identical to Petitioner’s.” United States ex rel. Murithi v.

Butler, 14-v-3090, 2015 WL 1399511, at *12 (N.D. Ill. Mar. 23, 2015) (citing Rosario v. Akpore,

967 F. Supp. 2d 1238, 1250 (N.D. Ill. 2013)). Because claim 4 is not a cognizable claim, the

Court cannot review it. 3


3
  Because claim 4 is not cognizable, the Court need not reach the parties’ arguments regarding procedural
default. Serrano argues that the Illinois Appellate Court ignored his argument on direct appeal that the
trial court’s actions regarding this issue constituted error under the first prong of the plain error doctrine—
in spite of his arguments that the evidence was closely balanced, the Appellate Court concluded,
                                                      8
II.     Procedural Default (Claims 2 and 3)

        A petitioner must fairly present his claims to all levels of the Illinois courts to avoid

procedural default. See O’Sullivan v. Boerckel, 526 U.S. 838, 848, 119 S. Ct. 1728, 144 L. Ed.

2d 1 (1999). To be “fairly presented,” a petitioner must bring his claim through one complete

round of state court review, either on direct appeal or in post-conviction proceedings. Lewis v.

Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). In Illinois, this means appeals up to and including

the filing of a PLA to the Illinois Supreme Court. O’Sullivan, 526 U.S. at 845–46; Duncan v.

Hathaway, 740 F. Supp. 2d 940, 945 (N.D. Ill. 2010). When a petitioner has failed to present his

federal claim to the state courts and the opportunity to raise that claim has subsequently passed,

the petitioner has procedurally defaulted the claim and it is not available for federal habeas

review. Gonzales v. Mize, 565 F.3d 373, 380 (7th Cir. 2009).

        A petitioner may nonetheless pursue a procedurally defaulted claim if he can establish

cause for the default and actual prejudice as a result of the alleged violation of federal law or can

demonstrate that this Court’s failure to consider the claim will result in a fundamental

miscarriage of justice. Coleman v. Thompson, 501 U.S. 722, 750, 111 S. Ct. 2546, 115 L. Ed. 2d

640 (1991); Johnson v. Loftus, 518 F.3d 453, 455–56 (7th Cir. 2008). Cause exists where “some

objective factor external to the defense impeded [the petitioner’s] efforts to comply with the

State’s procedural rule.” Strickler v. Greene, 527 U.S. 263, 283 n.24, 119 S. Ct. 1936, 144 L.

Ed. 2d 286 (1999) (citation omitted) (internal quotation marks omitted). Prejudice exists where

the petitioner shows that the violation of his federal rights “worked to his actual and substantial

disadvantage, infecting his entire trial with error of constitutional dimensions.” Lewis, 390 F.3d

at 1026 (quoting United States v. Frady, 456 U.S. 152, 170, 102 S. Ct. 1584, 71 L. Ed. 2d 816

“Defendant does not contend the evidence presented was ‘closely balanced.’” Doc. 30-1, Ex. A at 38.
Serrano’s argument thus appears to be correct; however, this Court cannot reach those arguments if the
claim does not impact a federal right, which is the case here.
                                                   9
(1982)). The fundamental miscarriage of justice exception is “limited to situations where the

constitutional violation has probably resulted in a conviction of one who is actually innocent.”

Dellinger v. Bowen, 301 F.3d 758, 767 (7th Cir. 2002). This requires new, reliable evidence of

the petitioner’s innocence in light of which “no juror, acting reasonably, would have voted to

find him guilty beyond a reasonable doubt.” Woods v. Schwartz, 589 F.3d 368, 377 (7th Cir.

2009) (quoting Schlup v. Delo, 513 U.S. 298, 329, 115 S. Ct. 851, 130 L. Ed. 2d 808 (1995)).

       Here, Serrano did not present claims 2 and 3 through one complete round of state court

review. Serrano did argue in his direct appeal to the Illinois Appellate Court that his counsel was

ineffective for failing to ensure that prospective jurors were questioned regarding possible gang

bias and that the trial court erred when it denied defense counsel’s motion to withdraw and did

not question petitioner regarding the potential conflict of interest stemming from his counsel’s

continued representation. However, he did not raise either of those claims in his direct appeal

PLA, and he never filed a collateral appeal in state court. In light of this, Serrano’s filings on

claims 2 and 3 in his direct appeal are not sufficient to avoid procedural default. See Guest v.

McCann, 474 F.3d 926, 930 (7th Cir. 2007) (to avoid procedural default by way of direct appeal,

“a petitioner must have directly appealed to the Illinois Appellate Court and presented the claim

in a petition for leave to appeal to the Illinois Supreme Court”).

       Serrano can nonetheless proceed on his procedurally defaulted claims if he can establish

cause and prejudice for the default or that the failure to consider the claim would result in a

fundamental miscarriage of justice. Johnson, 518 F.3d at 455–56. However, Serrano does not

present any argument for why this Court should excuse the default of his second and third

claims, and thus this Court need not consider those claims further. See Crockett v. Hulick, 542

F.3d 1183, 1193 (7th Cir. 2008).



                                                 10
III.   Non-Defaulted Claim (Claim 1)

       Finally, Serrano argues that his trial counsel was ineffective for failing to move to

suppress the initial statements he made to Valkner and Bond prior to his videotaped statements,

on the basis that those statements were not recorded, were made after the victim died, and were

made to interrogators who should have known that the victim died. The Illinois Appellate Court

rejected this claim on direct appeal. Serrano cannot show that the Appellate Court’s decision on

the merits regarding this claim was contrary to, or an unreasonable application of, clearly

established federal law.

       As the Illinois Appellate Court correctly identified, to establish constitutionally

ineffective assistance of counsel, Serrano must show (1) “that counsel’s representation fell below

an objective standard of reasonableness,” and (2) “that there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been different.”

Strickland v. Washington, 466 U.S. 668, 688, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). In

considering the first prong, the Court indulges “a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance” and may not let hindsight interfere

with its review of counsel’s decisions. Id. at 689. For the second prong, a “reasonable

probability” is “a probability sufficient to undermine confidence in the outcome.” Id. at 694.

This means a “substantial,” not just “conceivable,” likelihood of a different outcome in the case.

Cullen v. Pinholster, 563 U.S. 170, 189, 131 S. Ct. 1388, 179 L. Ed. 2d 557 (2011) (quoting

Harrington v. Richter, 562 U.S. 86, 112, 131 S. Ct. 770, 178 L. Ed. 2d 624 (2011)). The Court

need not address both prongs of the Strickland test if one provides the answer; that is, if the

Court determines that the alleged deficiency did not prejudice Serrano, it need not consider the

first prong. Ruhl v. Hardy, 743 F.3d 1083, 1092 (7th Cir. 2014). In reviewing the Illinois



                                                 11
Appellate Court’s decision, the Court must apply a “‘doubly deferential’ standard of review that

gives both the state court and the defense attorney the benefit of the doubt.” Burt v. Titlow, 571

U.S. 12, 15, 134 S. Ct. 10, 187 L. Ed. 2d 348 (2013) (quoting Cullen, 563 U.S. at 190).

       Serrano has not shown that the Illinois Appellate Court was unreasonable in rejecting his

claim and finding that he did not satisfy the second prong of the Strickland test because he could

not show that a motion to suppress would have had a reasonable probability of success. Serrano

argues that it was objectively unreasonable for his trial counsel not to move to suppress his initial

statements made to Valkner and Bond. The Illinois Appellate Court began its analysis of this

claim by looking to the plain language of the state statute at the heart of this claim. The statute

requires that, for a “statement of an accused made as a result of a custodial interrogation” to be

used as evidence in a criminal proceeding for a homicide, the custodial interrogation must be

electronically recorded. 725 Ill. Comp. Stat. § 5/103-2.1(b). However, § 103-2.1(e) contains

exceptions to that rule, and it specifically provides that nothing in the section is intended to

preclude admission of a statement given “at a time when the interrogators are unaware that a

death has in fact occurred.” 725 Ill. Comp. Stat. § 5/103-2.1(e)(viii). The Illinois Appellate

Court then considered Serrano’s argument that Valkner and Bond intentionally remained

ignorant of Gayden’s death, but found “[n]othing in the record” to suggest “either Detective

Valkner or ASA Bond intended to maintain ‘purposeful ignorance’ of the victim’s condition in

order to ensure they did not have to comply with section 103-2.1.” Doc. 30-1, Ex. A at 20.

Gayden died slightly over an hour before Valkner questioned Serrano; when Bond arrived at the

station, he inquired after Gayden’s status but did not wait to hear back before briefly questioning

Serrano. Once Valkner and Bond received notice of Gayden’s death, they moved Serrano to the

police station’s video interrogation room and recorded all further interrogations. The Illinois



                                                  12
Appellate Court concluded that none of these facts contributed to an inference that the police

officer and prosecutor intended to remain “purposely ignorant” of Gayden’s status, and thus

Serrano’s claim was without merit.

       Serrano’s co-defendant Murithi made the same arguments regarding his own statements

to the police officer and prosecutor, both in his direct appeal and his federal habeas appeal, with

the same result that the courts have reached in this case. See United States ex rel. Murithi, 2015

WL 1399511 at *7 (finding that the appellate court’s decision that Murithi’s statements were

admissible under Illinois law and thus trial counsel was not ineffective for not moving to

suppress them was a reasonable application of Strickland). Given the plain language of the

statute and the lack of facts on the record to support Serrano’s argument that Valkner and Bond

remained intentionally ignorant of Gayden’s status, the Court finds that the Illinois Appellate

Court did not unreasonably apply Strickland to Serrano’s claims of ineffectiveness of counsel

regarding the decision not to move to suppress Serrano’s initial statements. Thus, Serrano’s

challenge fails.

                            CERTIFICATE OF APPEALABILITY

       Pursuant to Rule 11(a) of the Rules Governing § 2254 Cases, the Court must issue or

deny a certificate of appealability when it enters a final order adverse to a petitioner. A habeas

petitioner is entitled to a certificate of appealability only if he can make a substantial showing of

the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 327, 123 S. Ct.

1029, 154 L. Ed. 2d 931 (2003) (citing 28 U.S.C. § 2253(c)(2)). To make a substantial showing,

the petitioner must show that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues presented

were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S.



                                                 13
473, 484, 120 S. Ct. 1595, 146 L. Ed. 2d 542 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880,

893 n.4, 103 S. Ct. 3383, 77 L. Ed. 2d 1090 (1983)). The requirement of a certificate of

appealability is a threshold issue and a determination of whether one should issue neither

requires nor permits full consideration of the factual and legal merits of the claims. “The

question is the debatability of the underlying constitutional claim, not the resolution of that

debate.” Miller-El, 537 U.S. at 342.

       For the reasons stated above, the Court finds that there can be no showing of a substantial

constitutional question for appeal, as reasonable jurists would not find this Court’s rulings

debatable. See Lavin v. Rednour, 641 F.3d 830, 832 (7th Cir. 2011) (citing Slack, 529 U.S. at

484–85). Accordingly, the Court declines to issue a certificate of appealability.

                                          CONCLUSION

       For the foregoing reasons, the Court denies Serrano’s petition for a writ of habeas corpus

pursuant to 22 U.S.C. § 2254 and declines to certify any issues for appeal under 28 U.S.C.

§ 2253(c).



Dated: November 19, 2018                                      ______________________
                                                              SARA L. ELLIS
                                                              United States District Judge




                                                 14
